EXHIBIT FOR IMMEDIATE RELEASE Rentech Announces Results for Fiscal 2009 First Quarter Company Reaffirms Guidance for Positive Consolidated EBITDA for FY 2009 LOS ANGELES (February 9, 2009) – Rentech, Inc. (NYSE Alternext US: RTK) today announced results for its fiscal 2009 first quarter. The Company also reaffirmed previously provided financial guidance for fiscal year 2009. For the first quarter of fiscal year 2009, Rentech reported revenue of $50.1 million, compared to $47.5 million for the comparable quarter in the prior year. Rentech reported a net loss applicable to common shareholders of $4.3 million or $0.03 per share for the quarter ended December 31, 2008, which included a $0.06 per share write-down of inventory to market. This compares to a net loss applicable to common shareholders of $23.4 million or $0.14 per share for the comparable period in fiscal year 2008, which included $0.05 per share of non-cash impairment charges. Rentech continues to project consolidated EBITDA to be positive in fiscal year 2009 and that the Company’s consolidated business plan for fiscal year 2009 can be funded internally by cash generated at its wholly-owned nitrogen fertilizer facility, Rentech Energy Midwest Corporation (REMC). This is a result of Rentech’s continued expectation that EBITDA at REMC will be well in excess of $50 million in fiscal year 2009 due to anticipated strong spring pricing and demand for nitrogen fertilizer products in the Midwest as well as the fact that a significant portion of REMC’s fiscal year’s production has already been presold.
